Citation Nr: 1756048	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bone loss as secondary to service-connected pleural disease.

2.  Entitlement to service connection for sleep apnea as secondary to service-connected pleural disease.

3.  Entitlement to service connection for a neck disability as secondary to service-connected pleural disease.

4.  Entitlement to service connection for a bilateral shoulder disability as secondary to service-connected pleural disease.

5.  Entitlement to service connection for a bilateral ankle disability as secondary to service-connected pleural disease.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active service from May 1959 to April 1963. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board previously remanded this appeal in February 2017 in order to afford the Veteran a requested Board hearing.  In July 2017, the Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In conjunction with the hearing, the Veteran confirmed that the issues on appeal are as reflected on the title page of this decision.  Also during the hearing, the Veteran waived RO consideration of newly-submitted medical evidence.  38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bone loss, and neck, bilateral shoulder, and bilateral ankle disabilities, secondary to service-connected pleural disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no competent evidence of record that the Veteran's sleep apnea was caused or aggravated by his service-connected pleural disease or medications prescribed for the same.


CONCLUSION OF LAW

The requirements for establishing secondary service connection for sleep apnea have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for sleep apnea, which he asserts is related to his service-connected pleural disease because "[i]t all came on about the same time."  See July 2017 Hearing Transcript.  He also testified that he believes there is an association between his pleural disease and sleep apnea because they both involve "something respiratory."  Id.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may be established for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

Here, the record shows that the Veteran has been diagnosed with sleep apnea.  See January 2005 and November 2009 VA Treatment Notes.  He is also service-connected for pleural disease, or specifically, pleural plaques.  The question that remains, then, is whether there is a positive nexus between the Veteran's sleep apnea and his pleural disease.
 
Here, there is no evidence of any association between the two conditions other than the Veteran's own lay assertions.  As a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion on the cause of his sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The etiology of sleep apnea is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the etiology of his sleep apnea is not competent medical evidence

Moreover, the Veteran testified in July 2017 that no doctor had told him of an association between sleep apnea and pleural disease, and none is otherwise shown by the record.  The Veteran's lay assertion that both conditions may involve the respiratory system is simply not enough to even suggest an association, particularly in light of the record as a whole showing the Veteran's pleural plaques to be asymptomatic.

Regarding the Veteran's testimony that his pleural disease and sleep apnea "came on about the same time," though it may be a sincerely held belief, the Board finds that assertion to be somewhat inconsistent with the clinical evidence of record.  In this regard, in July 2004, the Veteran presented to VA with complaints of fatigue, excessive daytime somnolence, and periods of apnea as witnessed by his significant other, subsequently diagnosed as sleep apnea by sleep study in December 2004.  However, the record shows that the Veteran's pleural disease findings and respiratory complaints - which, the Board notes, have not been associated with his pleural plaques, but rather primarily nonservice-connected COPD - were reported prior.  For example, in June 2003, the Veteran reported problems with a cough and concerns asbestosis, and was found to have moderately calcified pleural plaques at that time.  And, in January 2005, the Veteran stated that he had been symptomatic with dyspnea for 10-12 years.  Thus, it does not appear that the onset of sleep apnea coincided with his pleural plaques or even nonservice-connected respiratory symptoms, as asserted.  

The Board recognizes that a VA examination was not provided, and that other issues on appeal are being remanded for an opinion regarding a nexus between the disabilities and medication claimed by the Veteran as being prescribed to treat his pleural plaques - specifically, prednisone.  However, absent any competent evidence indicating that the Veteran's sleep apnea may be associated with his pleural disease or medication used to treat the same, a medical nexus opinion is not warranted, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27   (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (a conclusory lay nexus statement is not sufficient to trigger VA's duty to provide an examination).

In sum, there is no competent medical opinion of record establishing a relationship between the Veteran's sleep apnea and his service-connected pleural disease or medication for pleural disease.  38 C.F.R. § 3.310.  As such, the claim is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Service connection for sleep apnea is denied.


REMAND

Additional development is required prior to adjudication of the Veteran's claims of entitlement to service connection for bone loss, and neck, bilateral shoulder, and bilateral ankle disabilities, secondary to service-connected pleural disease. 

VA must provide an examination or obtain a medical opinion when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In this instance, the Veteran contends that his bone and orthopedic disabilities are the result of medication used to treat his service-connected pleural disease.  Specifically, he asserts that prednisone has been prescribed to treat his pleural disease and that the prednisone caused his bone loss and neck, ankle, and shoulder problems.  VA treatment notes, including those dated in February 2014 and April 2015, note a reported history of prednisone induced osteoarthritis and osteopenia.  The record also shows that the Veteran was prescribed prednisone on and off until around March 2011 for lung problems.  However, what is unclear is whether the lung problems for which prednisone was prescribed are service-connected.  

In this regard, in addition to his service-connected pleural plaques, the Veteran has also been diagnosed with COPD, bronchitis, emphysema, and asthma.  Generally, ongoing treatment notes support the Veteran's pleural plaques to be asymptomatic.  Furthermore, VA examiners in April 2011 and July 2016 determined the Veteran's pleural plaques to be asymptomatic and/or otherwise unrelated to the lung problems for which the Veteran has received pulmonary treatment, and in November 2015, a VA examiner concluded that the Veteran had not been prescribed medication to treat his pleural plaques.  Nevertheless, since those examinations, the Veteran has submitted a private June 2013 treatment record suggesting that he was prescribed prednisone for asbestosis, which he declined.  

Parenthetically, the record elsewhere contradicts that the Veteran even has asbestosis, but rather service-connected pleural plaques.  In this regard, private treatment records show that while asbestosis was diagnosed in June 2013, and "severe asbestosis with probably pneumonia" was also diagnosed in August 2009, private imaging in December 2008 showed a pattern and distribution that "was not classic for asbestosis" though it could not be ruled out, and private imaging in January 2010 showed "no evidence of asbestosis." 

In any event, in light of the new medical evidence of record suggesting that prednisone has been prescribed to treat asbestosis, which has not been yet addressed by a VA examiner, the Board finds that an addendum opinion should be obtained to address that evidence prior to adjudication of his claims.  See McLendon, 20 Vet. App. at 81.

Additionally, the Board will use this opportunity to associate any outstanding VA treatment records with the claims file and to give the Veteran an opportunity to identify any additional, private treatment records that may support his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to his claimed conditions that are not already of record.  Request any records properly identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records himself.

In addition, associate any outstanding VA treatment records with the claims file.

2.  After the development requested in item 1 has been completed to the extent possible, send the claims file to a VA pulmonologist for review.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  After review of the claims file, the pulmonologist should respond to the following:

(a) Has the Veteran been prescribed medication for his service-connected pleural disease any time during the period on appeal?  Please explain why or why not, specifically addressing the private June 2013 treatment record showing that prednisone was prescribed for asbestosis.

(b) If any medication has been prescribed to treat the Veteran's service-connected pleural disease, please state whether it is at least as likely as not (50 percent probability or greater) that any bone loss (osteopenia), neck disability, bilateral shoulder disability, or bilateral ankle disability, was caused by or has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by that medication.  Please explain why or why not.

If you find that any disability has been permanently worsened beyond normal progression (aggravated), please attempt to quantify the degree of aggravation beyond the baseline level of disability.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


